USCA11 Case: 22-10536      Date Filed: 11/07/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10536
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DYMERANCE JERMAINE ODOM,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 2:10-cr-14097-KMM-1
                   ____________________
USCA11 Case: 22-10536              Date Filed: 11/07/2022         Page: 2 of 3




2                          Opinion of the Court                        22-10536


Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Dymerance Jermaine Odom, a federal prisoner proceeding
pro se, appeals the district court’s denial of his motion for a sen-
tence reduction under Section 404(b) of the First Step Act. 1 Perti-
nent here, among his other claims, Odom provided a newly ob-
tained Psychological and Behavior Assessment (PBA) evaluation
form from the School District of Indian River County, Vero Beach,
Florida and requested the court re-evaluate his prior request for a
downward variance based on Diminished Mental Capacity. The
PBA form evidences his mental capacity—deemed within the Edu-
cable Mental Handicapped range—during his adolescence. The
District Court denied Odom’s motion for a sentence reduction.
Odom timely appealed.
        The United States Supreme Court held “the First Step Act
allows district courts to consider intervening charges of law or fact
in exercising of their discretion to reduce a sentence pursuant to
the First Step Act.” Concepcion v. United States, 142 S. Ct. 2389,
2404 (2022). And, because district courts must “consider nonfrivo-
lous arguments presented by the parties, the First Step Act requires
district courts to consider intervening changes when parties raise
them.” Id. at 2396. District courts ruling on First Step Act motions


1 First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”).
USCA11 Case: 22-10536       Date Filed: 11/07/2022   Page: 3 of 3




22-10536              Opinion of the Court                      3

bear the “standard obligation to explain their decisions,” and ac-
cordingly must give a “brief statement of reasons” to “demonstrate
that they considered the parties’ arguments.” Id. at 2404.
       Here, while the district court did address Odom’s argument
that he has since matured during his time in prison, the district
court failed to address Odom’s newly obtained PBA form or indi-
cate that it considered his claim for a diminished mental capacity
variance. Accordingly, we vacate and remand this case for further
consideration in light of Concepcion.
      VACATED and REMANDED.